Title: To Thomas Jefferson from John A. Chevallié, 14 October 1803
From: Chevallié, John Augustus
To: Jefferson, Thomas


          
            Monsieur Le President
            Richmond le 14 Octobre 1803.
          
          J’ay eu l’honneur de vous Ecrire le 16 du mois passé & de vous envoyer une lettre du Gl. La fayette, un mémoire imprimé des héritiers Beaumarchais, Copie d’une lettre du Gl. Mathieu Dumas à Messrs. Munroe & Livingston, & une Note de la situation actuelle de la Succession Beaumarchais. J’ay reçu, depuis, une lettre du Genl. Dumas mantionnant que L’Ambassadeur des Etats unis à Paris a dû Vous envoyer Copie des Instructions du Gouvernement français au Gl. Bernadotte au sujet de cette même affaire.
          ce Seroit pour moi une Satisfaction bien douce après 16 ans d’un travail penible & Sans recompense, de Voir terminer ces réclamations en faveur de mes Comettants. Je compte Sur la Justice du Gouvernement des Etats unis & Je supplie, Votre Excellence, de Pardonner la Priere que Je luy fais, d’accuser la réception des Papiers contenûs dans ma lettre du 16 septembre.
          Je suis avec Respect Monsieur Le President Votre très humble & très obéissant Serviteur
          
            J. A. Chevallié
          
         
          Editors’ Translation
          
            
              Mr. President,
              Richmond, 14 Oct. 1803
            
            I had the honor of writing to you on the 16th of last month and sending you a letter from General Lafayette, a printed memo from the Beaumarchais heirs, a copy of a letter from General Mathieu Dumas to Messrs Monroe and Livingston, and a note on the current situation of the Beaumarchais estate. Since then, I have received a letter from General Dumas mentioning that you should have received from the American ambassador to Paris a copy of the French government’s instructions to General Bernadotte concerning this same matter.
            After sixteen years of hard work, with no compensation, it would give me sweet satisfaction to see these requests met in favor of my clients. I count on the justice of the United States government, and I beg Your Excellency to forgive my asking you to confirm that you received the papers enclosed in my September 16th letter.
            With respect, Mr. President, I am your very humble and obedient servant.
            
               J. A. Chevallié
            
          
        